TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00391-CV



Aero Nautical Leasing Corporation and
Lawrence Allen, Appellants

v.

State of Texas; City of College Station, Texas; and
County of Brazos, Texas, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT

NO. GV103293, HONORABLE DARLENE BYRNE, JUDGE PRESIDING 





	The parties have filed an agreed motion to reverse the judgment of the trial court,
remand for further proceedings, and to tax costs against the party incurring same.  

	In accordance with the agreement, the judgment of the trial court is reversed and the
cause remanded for further proceedings.  See Tex. R. App. P. 43.2(d). 

					__________________________________________
					Jan P. Patterson, Justice
Before Chief Justice Aboussie, Justices Patterson and Puryear
Reversed and Remanded on Agreed Motion
Filed:   September 26, 2002
Do Not Publish